DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed 10/8/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Note that applicant has submitted a blank IDS for consideration.  Also, applicant cites Youtube Video (https://www.youtube.com/watch?v=R4rKjO2WyH4&list=PLG8lwTSUelGZtv9GjQ0XPcir9SgirmepSh&index=5) in the written description of the specification, which appears to be a demonstration of applicant’s claimed invention, however, the video should be cited on the IDS to be proper for consideration. 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The means for holding recited in claim 1, is interpreted as requiring hot glue, or an equivalence thereof.  

The means for securing recited in claim 2, is interpreted as requiring hot glue, or an equivalence thereof.  


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-4 do not recite the term “comprising", "consisting of", or "consisting essentially of"; which makes the claims unclear and difficult to determine the actual structure of the apparatus being claimed. 
         B) The phrase “strongly enough” and “firm” recited in claim 2 are relative terms which renders the claim indefinite. The phrase  “strongly enough” and term “firm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
      C)   Applicant recites “means for holding” in claim 1 and “means for securing in claim 2, which are interpreted as invoking 112(f).  However a review of the specification does not reveal the corresponding structure associated with the “means for holding” and “means for securing”. The structure associated with the “means for holding” and “means for securing” are therefore unclear.  It appears as if applicant may be intending to describe the “means for securing” and “means for holding” as being a hot glue, as indicated above under “claim interpretation” 


		                       Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA). 

9. 	Regarding to Claim 1, AAPA discloses a process for working with elastic or filament including holding (holding via taping, tying, or wrapping, as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the Background Art section) said elastic or filament without the aid of a second person [as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the “Background Art” section].  AAPA discloses the holding being by taping, tying, or wrapping, rather than by hot glue, as invoked by 112(f) indicated above.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding element in AAPA to include a hot glue, as a simple substitution of one known element for another to obtain predicable results. 

10. 	Regarding to Claim 2, AAPA discloses a process for working with elastic or filament with including securing (securing via taping, tying, or wrapping, as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the “Background Art” section) said elastic or filament strongly enough to withstand firm pulls or tugs [note that a user is capable of using the apparatus disclose by AAPA in the recited manner].  AAPA discloses the securing being by taping, tying, or wrapping, rather than by hot glue, as invoked by 112(f) indicated above.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing element in AAPA to include a hot glue, as a simple substitution of one known element for another to obtain predicable results. 

11.	 Regarding to Claim 3, AAPA discloses a process for temporarily securing a piece elastic or filament with means (tying or wrapping, as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the Background Art section) to leave no adhesive residue on said elastic or filament [as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the “Background Art” section. Note that in the process of tying or wrapping, as described in AAPA, there is no use of adhesive, therefore no adhesive residue will exist]. 

12. 	Regarding to Claim 4, AAPA discloses a process for attaching (attaching via taping, tying, or wrapping, as described on page 1 of the specification of the instant application under  “Background Art”  lines 3-6 of the Background Art section) an element to a piece of elastic with means to allow one person to work unaided by a second person [as described on page 1 of the specification of the instant application under  “Background Art”  lines 1-6 of the Background Art section]. However, AAPA does not explicitly disclose the element being tulle strips.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the element in AAPA to include a tulle strip, as a simple substitution of one known element  for another to obtain predictable results while making craft. 

Conclusion
13.	Additional prior are made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited (PTOL 892). This includes Youtube video “#Doll#How to make Doll from glass bottle#How to turn glass bottle into beautiful Doll#African Doll” (https://www.youtube.com/watch?v=HVoOeBpuAWw), including a step of gluing an element to a bottle (see screenshots from Youtube video below)


    PNG
    media_image1.png
    794
    1152
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    727
    1172
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    683
    1171
    media_image3.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726